DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-16 in the reply filed on 06/14/22 is acknowledged. By this election, claims 17-20 are withdrawn and claims 1-16 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (2017/0287875).
Regarding claims 1 and 9, Gao (Fig. 7) discloses a power semiconductor module 700, comprising: a power semiconductor chip 730 arranged between a first substrate 710 and a second substrate 720 ([0073]) and electrically coupled to the first substrate 710 and the second substrate 720; and a temperature sensor 734 ([0073] and [0085]) arranged between the first substrate 710 and the second substrate 720 and laterally besides the 1012-2697 / 2019P50493US29 power semiconductor chip 730 such that a first side of the temperature sensor 734 faces the first substrate 710 and a second side of the temperature sensor 734 faces the second substrate 720, wherein a first electrical contact 750 ([0081]) of the temperature sensor 734 is arranged on the first side and electrically coupled to the first substrate 710, wherein a second electrical contact 750 of the temperature sensor 734 is arranged on the second side and electrically coupled to the second substrate 720 (Fig. 7).  
Regarding claim 2, Gao (Fig. 7) discloses further comprising: an electrically conductive spacer 740 ([0078]) arranged between the power semiconductor chip 730 and the second substrate 720 and electrically coupling a power electrode 728 of the power semiconductor chip 730 to the second substrate 720.  

Regarding claim 3, Gao (Fig. 7) discloses wherein the temperature sensor 734 is arranged within a cavity in the electrically conductive spacer 740 ([0082]).  

Regarding claim 4, Gao (Fig. 7) discloses further comprising: an electrically insulating layer 724 formed between the temperature sensor 734 and the electrically conductive spacer 740, to1012-2697 / 2019P50493US28 electrically insulate the temperature sensor 734 from the electrically conductive spacer 740.  

Regarding claim 5, Gao (Fig. 7) discloses further comprising: an electrically insulating carrier 724 arranged between the power semiconductor chip 730 and the second substrate 720 laterally besides the electrically conductive spacer 740, wherein the temperature sensor 734 is arranged on the electrically insulating carrier 724 and electrically insulated from the power semiconductor chip 730 by the electrically insulating carrier 724.  

Regarding claims 8 and 16, Gao (Fig. 7) discloses further comprising: a solder ball 722 arranged between the power semiconductor chip 730 and the second substrate 720 and electrically coupling a control electrode 732 ([0084]) of the power semiconductor chip 730 to the second substrate 720.  

Regarding claim 15, Gao (Fig. 7) discloses wherein the first substrate 710C and the second substrate 720A are selected from the group consisting of: direct copper bond ([0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (2017/0287875) in view of Eisele (2013/0228890).
Regarding claim 6, Gao discloses the electrically insulating carrier but does not disclose the electrically insulating carrier comprises a ceramic.
However, Eisele (Figs. 1-2) discloses the electrically insulating carrier 12 which comprises of ceramic (Fig. 1, [0052]) for the intended use as a matter of design choice in order to provide the best heat conductivity as the known electric insulation materials ([0029]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Gao by forming the electrically insulating carrier comprises a ceramic for the intended use as a matter of design choice, as taught by Eisele (see Fig. 1 and [0029] and [0052]).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (2017/0287875) in view of Hauenstein (2014/0131709).
Regarding claims 7 and 14, Gao (Fig. 7) discloses wherein the temperature sensor 734 comprises a resistor ([0085]). Gao does not teach wherein the temperature sensor comprises a resistor with a negative thermal coefficient.  
However, Hauenstein (Fig. 4) discloses the temperature sensor 476 comprises a resistor with a negative thermal coefficient ([0034]) depending upon the efficiency of the device in a particular application. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Gao by forming the temperature sensor comprises a resistor with a negative thermal coefficient for depending upon the efficiency of the device in a particular application, as taught by Hauenstein (see Fig. 4 and [0034]).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (2017/0287875) in view of Funakoshi et al. (2008/0224303).
Regarding claim 10, Gao discloses all the claimed limitation except for a first heat spreader arranged between the first side of the temperature sensor and the first substrate; and a second heat spreader arranged between the second side of the temperature sensor and the second substrate.
However, Funakoshi (Fig. 1) discloses further comprising: a first heat spreader 13 arranged between the first side of the temperature sensor 1 and the first substrate 14 ([0037]); and a second heat spreader 23 arranged between the second side of the temperature sensor 2 and the second substrate 24 ([0041]) in order to distribute the heat. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Gao by forming a first heat spreader arranged between the first side of the temperature sensor and the first substrate and a second heat spreader arranged between the second side of the temperature sensor and the second substrate, as taught by Funakoshi in order to improve the heat distribution (see Fig. 1).

Regarding claim 11, as discussed the combination above, Funakoshi (Fig. 1) discloses wherein the first heat spreader 13 is a first metal block ([0038]), and wherein the second heat spreader is a second metal block ([0041]).  

Regarding claim 12, as discussed the combination above, Funakoshi (Fig. 1) discloses wherein the temperature sensor ([0058]) extends beyond a circumference of the first heat spreader 13 and a circumference of the second heat spreader 23 in all lateral directions.  

Regarding claim 13, as discussed the combination above, Funakoshi (Fig. 1) discloses wherein the temperature sensor 1 ([0058]) is coupled to the first heat spreader 13 and the second heat spreader 23 using diffusion solder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814